Title: To James Madison from James Monroe, 26 April 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        WASHINGTON april 26. 1815.
                    
                    The instructions & comn., to mr Shaler & the commodores, and letter to the Dey were forwarded yesterday, soon after the receit of which, it may be presumd, from the of preparation in which the squadron is, that it will sail. I sent letters to the secretaries of State of all the powers on the mediteranean, notifying the measure and expressing your desire that the squadron might be recd. kindly in their ports. Mr. Shaler suggests, in a letter to Mr Graham, which I forward, the propriety of a communication with the S. Porte on the subject. Should it be deemed expedient, it is now too late to make any arrangment for it by this detachment. By the next, such arrangment might be made; but it is doubtful whether, as the UStates, have yet had, no communication, with the Porte, any, not made, thro an ambassador would have the desird effect. A letter to the secry of state there, to be committed to the discretion of our comrs., or from you to the Porte, to be accompanied, or rather supported by an application thro’ our minister in Russia for the good offices of the Emperor, might be useful. I submit this for your consideration, that in case you decide in favor of the measure or any other, steps may be taken in time to give it effect.
                    
                    The enclosed from Com: Lewis shews the temper of sr. J. Yeo as to the force to kept by his govt. on the lakes, and of other officers, as to the extent of the military establishment, which ought to be kept in Canada. I think it will be best to send the com: the comn. for malta. I have already communicated with mr Dallas on the subject, who ⟨sees no⟩ impropriety in the measure, as to mr Rush, considering what had passd before his application was known.
                    Genl Brown arrivd yesterday. The board of officers are closely engagd in the reduction of the army, and will soon be able to report. Wilkinson is deeply distressd by the effect on him, and intimations have been given, of speeches & declarations made by him, such as that he feels himself dishonord, has the govt. in his hands, who must provide for him &ce. The discontent among the officers, about to be discharged, or expecting to be, natural in such a state, is suspected to be excited by him, and his antipathy to Brown & Scott seems to be generally known, as is their reciprocation of it. I fear he will act so indiscreetly, as to make it more difficult, if not render it impossible, for the admn. to do any thing for him. I intimated a desire to give him the direction of Indian affairs, taking his residence at St Louis, and superintending the tribes in that quarter, from the lakes westward. He said that such an agency under Genl Mason, tho’ his friend, would suit a boy, & was generally given to one with the salary of 1500. dolrs. I remarkd that the idea was to put two or three agents, in that quarter, under him, if the law would allow it, and to do the best for him in our power. He expressd his acknowledgment for your kindness, stated the embarrassment which his dismission would subject him to, the injustice of it after so long a service, and at such advancd years, and professd a willingness to accept any employment, which would give him a decent support. It has occur’d to me, that he might be made a commissr. to run the upper line with the British comr., Izard the next, Holmes that at Passamaquoddy. Mr Dallas thinks him well qualified for it. So strange a man is he, that one hardly knows what to do for him. I have as yet said nothing to Col: Troup on the subject. He is in town, but intends leaving it, as I hear, on monday next, so that if he is to be spoken to, it ought to be before his departure. If you have decided, as to him, or approve the suggestion as to others, be so good as to inform me of it.
                    Among the applicants for the consulship at London is mr. Boyd who states that his connection with mr adams would make his appointment advantageous in a public view to both, and eminently so in a private one to himself. I told him that the claims of military men of merit, ought to be preferrd. In speaking of this gentleman, it is proper to mention, what may probably not be known to you, that his drafts on mr Crawford were so heavy, that in settling his acct. with the dept., after making, as mr Pleasanton did, the most liberal allowances for travelling &ce, he fell in debt about

2.000. dolrs., which I suspect are yet unpaid. His conduct, in this respect, was inexplicable. Mr Crawford, you may recollect, stated that his drafts had been heavy. With affece. respect
                    
                        
                            Jas Monroe
                        
                    
                